DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-19, 29, 31-34, 36-38, 48-50, 52, 54, 55, and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subspecies and nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2021.
Applicant’s election without traverse of Group I, claims 1-28, subspecies A1 (Type 2 Diabetes, claim 2), and subspecies B2 (liver, claim 9) in the reply filed on 04/01/2021 is acknowledged. No election has been made for subspecies C, since this subspecies was directed to a non-elected invention, so this subspecies is therefore nonelected.
Applicant has cancelled dependent claim 24 and the non-elected invention claims 29, 31-34, 36-38, 48-50, 52, 54, 55, and 60.
Applicant has added new claims 98-128, which are dependent on the elected claim set.
Claims 1-11, 20-23, 25-28, and 98-128 are under current examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, and 110-116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 98, and 100-113 of copending Application No. 16/985,127 (U.S. Patent Pub. 2020/0360698 A1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1 and 110 are obvious in view of copending claim 1, for sharing features directed to a method of positioning at least . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 20-23, 25-28, and 98-109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. “Patient indication” is indefinite since it is unclear if this is a determination performed in the method, if the patient is the one indicating there is a blood glucose abnormality by some means such as user input or instruction, if the patient is someone with a known condition, or something else. This term is questioned for how it is defined in the claim, since the rest of the method is based at least in part on this patient indication, and it is unclear what the reach of this patient indication is.  It is unclear if actually determining a patient indication of a blood glucose abnormality is a required step because it is not positively recited as a method step (i.e., “determining a patient indication…” is not recited).
Claim Interpretation
Under the broadest reasonable interpretation, “based at least in part on a patient indication of a blood glucose abnormality” (claim 1) is considered to broadly mean that other factors can be included when providing the claimed method for treating a patient. The claim language requires positioning of the device is “based at least in part on a patient indication of a blood glucose abnormality” but this 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 20-23, 27-28, and 98-128 are rejected under 35 U.S.C. 103 as being obvious over Thacker et al (US 2013/0204324 A1, hereinafter “Thacker”in view of Dobak (US 2008/0033511 A1, hereinafter “Dobak”), and in further view of DiLorenzo (US 2003/0018367 A1, hereinafter “DiLorenzo”).
Regarding claims 1 and 110, Thacker shows a method comprising: 
positioning at least one implantable signal delivery device 110, including lead 111, proximate to a target location at the patient’s spinal cord 191 (Fig. 1A, para. 0025) within a vertebral range of from about T2 to about T12 (para. 0037 and 0059, showing T7-T8 and T9-T12 for treatment of low back pain; Fig. 6A-6C and paras. 0038 and 0048-0049 showing T9-T12 for other therapeutic effects; para. 0093 showing T3-T7; para. 0105 showing T2, para. 0106 showing T4-T5), which is within the claimed range of “from about C8 to about T12”; 
and programming and delivering an electrical signal to the target location via the implantable signal delivery device (Fig. 1A, signal delivery device 110 coupled to pulse generator 101; para. 0025-0026), wherein the electrical signal has a frequency within the claimed frequency range of “from 1.2 kHz to 100 kHz” (para. 0038, 3 kHz-10 kHz at the T9-T12 vertebrae, with 1.5 kHz-100 kHz explicitly stated for the desired range of high frequency modulation, para. 0038, 0049, 0079; para. 0049 also disclosing 1.5 kHz - 100 kHz at T9-T12 vertebrae; 10 kHz at T9-T10).
Thacker shows that the electrical signal treats a blood glucose abnormality, since Thacker teaches that the T1-T12 target addresses chest wall pain syndromes related to diabetic truncal neuropathy (p. 16, Table 1, section “I”, about midway of the second column). Since Thacker shows positioning the device to treat a chest wall pain syndrome, in a region within T1-T12, wherein the high frequency range indicated above is shown to be delivered at T2 for treating to address total body pain (T2 falling within the T1-T12 thoracic range indicated for addressing chest wall pain syndrome), wherein a diabetic truncal neuropathy is related to a blood glucose abnormality (Thacker does not expressly disclose the term “blood glucose abnormality” but a condition of diabetes is known as a blood glucose. 
DiLorenzo teaches that it is known in the art of stimulating the thoracic vertebrae of the spinal cord to affect neural responses (para. 0059), and/or to treat patient conditions including diabetes (Abstract, para. 0013), that it includes modulating neurons of the intermediolateral cell column (para. 0050, 0079, 0089, 0091-0092), comprising the claimed target location. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Thacker and Dobak in view of DiLorenzo, to render obvious the feature of modulating neurons in the target location to treat diabetes of the patient, so that the combination teaches stimulation of the target region, by delivering an electrical signal in the claimed electrical signal parameter range, to cause the claimed effect. Wherein the combination renders obvious the method of modulating neural activity to treat diabetes and regulate the blood glucose level in a patient, and Dobak teaches that the delivered treatment is based on a measured blood glucose level (para. 0056), it would have been further obvious to have measured neural activity as part of sensing physiological response, in 

 

Regarding claims 2 and 111, the combination of Thacker, Dobak, and DiLorenzo render obvious wherein the blood glucose abnormality includes type 2 diabetes (as taught by Dobak, above to provide the same predictable results as above).
Regarding claim 3, Dobak teaches that an effective target location is along a longitudinal midline of the patient’s spinal cord (para. 0236, para-midline at T9-T12, wherein Examiner considers para-midline to broadly mean along the midline since it is adjacent to the midline). In the alternative, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the target location to be set along the longitudinal midline for effective neural modulation, as taught by Dobak to provide the same predictable results as set forth above.
Regarding claim 4, Thacker shows that the at least one implantable signal delivery device is, but is not limited to, a paddle lead (para. 0025).
Regarding claims 5, 112, and 113, as discussed above, Thacker teaches wherein the electrical signal has a frequency in a frequency range of from about 3-10kHz (para. 0038), a range which is contained within the claimed range of “from 5-50 kHz” (claim 112) and renders obvious the claimed parameter of ”about 10 kHz” (claims 5 and 113).
Regarding claims6-7 and 114-115, Thacker teaches that it is known to adjust the pulse width for effective treatment (para. 0032), including a pulse width in a pulse width range comprising about 30 microseconds (para. 0037, wherein 100-200 microseconds includes the claimed parameter), and 
Regarding claims 8-10 and 116, Dobak teaches that it is known to provide a target location that includes from T4 to T6, for Dobak’s purpose of regulating blood glucose levels and treating type 2 diabetes, as described above (para. 0133, 0240), so this section of the thoracic comprising sympathetic nerves is known for the treatment of a blood glucose abnormality, wherein the sympathetic nerves include celiac ganglia and the nerves supplied by them (para. 0115). Dobak teaches that the electrical stimulation is provided to activate or inhibit as needed for the desired effect (para. 0136, 0203), but Dobak shows the goal, above, is to inhibit the nerves for controlling production of blood glucose levels to treat type 2 diabetes, as discussed above. Therefore, the modification in view of Dobak teaches inhibiting the target nerves at the target location for regulating blood glucose levels for treating type 2 diabetes.
Regarding claim 11, as indicated above, Thacker shows that the target location is upper thoracic and includes the target location from T7-T12. Dobak teaches that T9-T12 are also for Dobak’s purpose of regulating blood glucose levels and treating type 2 diabetes, as described above (para. 0236), so this section of the thoracic is known for the treatment of a blood glucose abnormality.
Regarding claims 20-23 and 27-28, Dobak teaches that regulation of blood glucose levels to treat type 2 diabetes is needed for a patient who is prandial, since the stimulation is also to regulate appetite (para. 0012) as well as control metabolic conditions (para. 0013) by nerve stimulation. Therefore, the 
Regarding claims 98-109 and 117-128, see the rejections of claims 1, 8-10, 20-23, and 27-28 above, wherein the combination of Thacker, Dobak, and DiLorenzo applies here, and renders obvious the claimed features of continuing to monitor neural activity and blood glucose levels based on the neural activity, and adjusting where and how electrical stimulation is delivered to a target location, for regulating the blood glucose levels based on the measured neural responses and blood glucose level responses, and adjusting for metabolic rate changes (Dobak, para. 0131), wherein the stimulation location can also be adjusted to be proximate or apart from a target location in order to effectively modulate a neural response (as indicated by the citations to Thacker and DiLorenzo, above), to provide the same predictable results as above. 


Claims 25 and 26 are rejected under 35 U.S.C. 103 as being obvious over the combination of Thacker, Dobak, and DiLorenzo, as applied to claim 1 above, in view of Green et al (US 2016/0177298 A1, hereinafter “Green”).
Regarding claims 25-26, as taught by Doak (para. 0133) and further taught by DiLorenzo (para. 0079), the target location of the spinal cord comprises stimulation of the sympathetic preganglionic neurons, which as discussed include stimulation of the sympathetic interneurons, which are known in the art as located in lamina X of the spinal cord to provide the same predictable results as set forth Green teaches that it is known cerebral fluid of the spinal cord, and tissue of the laminae network are electrically conductive (para. 0004, 0466, 0505). Since the combination shows that the target location includes stimulation through the laminae network, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stimulation delivery to the target nerves, of varying parameters, through desired lamina of the patient in order to effectively target the target nerves for the desired effect, by using Green’s teaching of delivering an electrical stimulation signal through a known conductive network or tissues and fluids through the laminae I-IX.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/ELIZABETH K SO/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792